Filed 7/30/14 P. v. Fritz CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060207

v.                                                                       (Super.Ct.No. SCR47719)

BILLY BORNELL FRITZ,                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. R. Glenn Yabuno,

Judge. Affirmed.

         Tony Faryar Farmani, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         A jury found defendant and appellant Billy Cornell Fritz guilty of murder (Pen.

Code,1 § 187, subd. (a), count 1), and two counts of assault with a deadly weapon (§ 245,

subd.(a)(1), counts 2-3). On January 11, 1989, a trial court sentenced him to 25 years to

life on count 1, plus five years on counts 2 and 3.2 The minute order reflects that the

court also ordered defendant to pay a restitution fine in the amount of $10,000.

         On September 17, 2013, defendant filed a motion to strike or modify the court-

ordered restitution. In the motion, he alleged that he was ordered to pay restitution in the

amount of “$10,000, $1,600, $1,600. A total amount of $13,200.” Defendant asserted

that he was unable to pay the amount because he was in prison “with no available

adequate paying jobs,” and he lost his outside support or other financial assistance. The

court read and considered the motion and denied it on October 22, 2013.

         Defendant filed a timely appeal. We affirm.

                               PROCEDURAL BACKGROUND

         Defendant was convicted of one count of murder (§ 187, subd. (a)) and two counts

of assault with a deadly weapon (§ 245, subd.(a)(1)).

                                          DISCUSSION

         Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.

         2
        The abstract of judgment also reflects that defendant pled guilty to other charges
on another date and was sentenced on those counts at the same time.


                                                2
25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and one potential arguable issue: whether the trial court abused its discretion in

denying defendant’s motion to strike or modify the court-ordered restitution. Counsel

has also requested this court to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                HOLLENHORST
                                                                          Acting P. J.


We concur:


RICHLI
                          J.


MILLER
                          J.




                                             3